NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3861-15T3

DIVINE ALLAH,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
________________________________

              Submitted August 8, 2017 – Decided August 24, 2017

              Before Judges Hoffman and Currier.

              On appeal from the New Jersey State Parole
              Board.

              Divine Allah, appellant pro se.

              Christopher S. Porrino, Attorney               General,
              attorney for respondent (Lisa A.               Puglisi,
              Assistant Attorney General, of                 counsel;
              Christopher C. Josephson, Deputy               Attorney
              General, on the brief).

PER CURIAM

        Appellant    Divine    Allah    appeals    the   final    administrative

action of the New Jersey State Parole Board (Board), revoking his
parole and setting a fourteen-month future eligibility term (FET).

We affirm.

     In 2005 appellant was sentenced to a twelve-year custodial

term of imprisonment and to a five-year period of mandatory parole

supervision following his release from custody.                      When appellant

began his term of parole on March 3, 2014, he agreed that he would

refrain   from     the    purchase,       use,    possession,      distribution     or

administration of any narcotic drug and that he would successfully

complete a drug treatment program.

     Within      days    after      his     release      to    parole   supervision,

appellant began to use marijuana. He was placed into an in-patient

drug treatment program; however after he tested positive for

marijuana       twice    and   committed         several      infractions,   he    was

discharged.

     Appellant received a subsequent notice of probable cause

hearing at which a determination would be made whether he had

committed a violation of parole.                The notice advised appellant of

his panoply of rights and the parole conditions he was charged

with violating.

     At   the     hearing      in   October      2015,     appellant    acknowledged

receiving a copy of the notice and was again advised of his right

to representation by counsel.                   Appellant declined counsel and

waived    the    probable      cause      hearing,    electing     instead   for    an

                                            2                                A-3861-15T3
immediate parole violation hearing.   During the hearing, appellant

admitted to frequent use of marijuana since his release on parole

but sought leniency.    The parole officer recommended a revocation

of parole.

     The hearing officer noted that appellant "had shown little

willingness to curb his conduct based on the alternatives to

incarceration he was already afforded [and] there was nothing in

the record to support that he would suddenly change course if

continued on parole."     The officer recommended a revocation of

parole and establishment of a fourteen month FET.

     In its review, a two-member Board panel agreed with the

hearing officer's recommendation, noting that "[a]lternatives to

incarceration have failed to deter [appellant's] noncompliant

conduct."    The panel found a violation of supervision had occurred

requiring the revocation of parole and set an FET of fourteen

months.   The full Board issued a final agency decision on December

8, 2015, affirming the revocation of parole and establishment of

a fourteen-month FET.

     Appellant raises the following points on appeal:

            POINT ONE:     THE NEW JERSEY STATE PAROLE
            BOARD'S REVOCATION OF PAROLE WAS ARBITRARY AND
            CAPRICIOUS, WHERE THE REASONS STATED FOR
            DENIAL WERE INADEQUATE AND THE DENIAL WAS NOT
            SUPPORTED BY CREDIBLE EVIDENCE CONTAINED IN
            THE RECORD.


                                  3                          A-3861-15T3
            POINT TWO:     THE NEW JERSEY STATE PAROLE
            BOARD'S REVOCATION OF PAROLE WAS ARBITRARY AND
            CAPRICIOUS, WHERE APPELLANT ARTICULATED TO HIS
            PAROLE OFFICER, HIS DEPRESSION, ASSOCIATED
            WITH THE DEATH OF HIS MOTHER PRIOR TO HIS
            RELEASE ON PAROLE AND PROVIDED A NEXUS BETWEEN
            THAT AND HIS MARIJUANA USE, YET PAROLE NEVER
            OFFERED OR ORDERED HIM TO ENROLL INTO CRISIS
            AND/OR BEREAVEMENT COUNSELING OR A DRUG
            PROGRAM SPECIFIC TO HIS INSTANT NEEDS AT THAT
            TIME. (Not Raised Below)

            POINT THREE:    THE NEW JERSEY STATE PAROLE
            BOARD'S REVOCATION OF PAROLE WAS ARBITRARY AND
            CAPRICIOUS, WHERE APPELLANT'S DUE PROCESS
            RIGHTS HAVE BEEN INFRINGED UPON WHEN APPELLANT
            WAS DENIED A POLYGRAPH EXAMINATION TO CLEAR
            HIMSELF OF THE ALLEGATIONS AGAINST HIM.

    Our standard of review of administrative decisions by the

Board is limited and "grounded in strong public policy concerns

and practical realities."           Trantino v. N.J. State Parole Bd., 166
N.J. 113, 200, modified, 167 N.J. 619 (2001).              "The decision of a

parole     board        involves    'discretionary    assessment[s]      of     a

multiplicity       of    imponderables.'"     Id.    at   201   (alteration    in

original) (quoting Greenholtz v. Inmates of Neb. Penal and Corr.

Complex, 442 U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668,

677 (1979)).       "To a greater degree than is the case with other

administrative          agencies,   the   Parole    Board's     decision-making

function involves individualized discretionary appraisals." Ibid.

(citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-59

(1973)).


                                          4                             A-3861-15T3
     Consequently, our courts "may overturn the Parole Board's

decisions only if they are arbitrary and capricious."              Ibid.    With

respect to the Board's factual findings, we do not disturb them

if they "could reasonably have been reached on sufficient credible

evidence in the whole record."             Id. at 172 (quoting Trantino v.

N.J. State Parole Bd., 154 N.J. 19, 24 (1998)).

     After considering the arguments advanced on appeal, and the

record in light of all legal principles, we conclude that they are

without    sufficient   merit    to   warrant    discussion   in    a   written

opinion.    R. 2:11-3(e)(1)(E).        We add only the following brief

remarks.

     Appellant agreed to the specific conditions of his release

on parole: that he could not use, purchase or possess controlled

dangerous substances and that he had to successfully complete a

drug treatment program.         It was undisputed by appellant at the

revocation hearing that he had violated both of these conditions.

     We are satisfied that appellant was accorded his due process

rights.     He was notified of the probable cause hearing, his

entitlement to counsel, his opportunity to present witnesses and

evidence, and he was issued a written opinion explaining the

reasons for the revocation of his parole.

     The Board's findings and its establishment of a fourteen-

month FET are neither arbitrary nor unreasonable as appellant

                                       5                                A-3861-15T3
argues, but rather are supported by the credible evidence found

in the record.

    Affirmed.




                               6                        A-3861-15T3